Mr. Justice del Toro
delivered the opinion of the court.
The note refusing admission of an instrument to record,, from which this administrative appeal has been taken, is dated August 5, 1912, notice of which was served on September 7, 1912, upon the party presenting the document. The notice of appeal was dated October 5, 1912, and was filed in the office of the secretary of this Supreme Court on the 21st of the current month of October.
*801Wherefore, and in view of the provisions of section 3 of the law relative to appeals from decisions of registrar^ of property, approved March 1, 1902, and the long line of decisions of this court, the appeal should be dismissed, because it has been taken after the expiration of the 20 days fixed by law.

Dismissed.

Chief Justice Hernández and Justices MacLeary, Wolf and Aldrey concurred.